Citation Nr: 0502885	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  02-09 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. § Chapter 35. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from March 1969 to November 
1970.  The veteran died on May [redacted], 2001.  He served in 
Vietnam from January to November 1970, and received the 
Bronze Star Medal, the Air Medal, and the Army Commendation 
Medal.  The appellant is the widow of the veteran.

These matters come to the Board of Veterans' Appeals (Board) 
from a rating decision dated in October 2001 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied entitlement to 
service connection for the cause of the veteran's death and 
entitlement to Dependents' Educational Assistance. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

VA has an obligation to inform claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence the 
claimant is responsible for obtaining.  38 U.S.C.A. § 5103(a) 
(West 2002).  The appellant has not been provided with this 
notice regarding the claims for entitlement to service 
connection for the cause of the veteran's death and 
entitlement to dependents' educational assistance under 
38 U.S.C.A. § Chapter 35.  

Under the VCAA, VA is obliged to obtain a medical opinion 
when the record contains competent evidence that the claimant 
has a current disability or signs and symptoms of a current 
disability (in this case the condition causing death), the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The veteran served in Vietnam during the Vietnam War, and is 
entitled to presumptive service connection for certain 
diseases, including respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea).  38 U.S.C.A. § 1116(a)(2) 
(West 2002).  His death certificate shows that esophageal 
cancer was the underlying cause of death.  The appellant 
contends that he had a respiratory cancer.  An opinion is 
needed to determine whether the veteran's death was the 
result of a respiratory cancer.

In view of the above, the case is REMANDED for the following 
actions:

1.  The AMC or RO should provide the 
appellant with a VCAA notice letter in 
accordance with 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b) pertaining to the 
claims for entitlement to service 
connection for the cause of the veteran's 
death and entitlement to dependents' 
educational assistance under 38 U.S.C.A. 
§ Chapter 35.  

2.  The AMC or RO should take the 
necessary steps to obtain records of all 
treatment reported by the appellant in 
response to the VCAA notice.

3.  The AMC or RO should refer the claims 
file to a VA physician.  The physician 
should review the claims folder and 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that respiratory 
cancer was a primary or contributory 
cause of the veteran's death, or that a 
disease or disability incurred in service 
otherwise caused or contributed to his 
death.  The examiner should provide a 
rationale for the opinion.

4.  Thereafter the AMC or RO should 
readjudicate the claims on appeal, and if 
the benefits sought remain denied, should 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




